IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00141-CV

           IN RE CARLA ARISANO AND BROCK BRINKMAN


                               Original Proceeding


                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d).




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed July 18, 2013
[OT06]